 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Nutramax Laboratories Incorporated and             No. CV-19-01267-PHX-SMB
     Nutramax Laboratories Veterinary Sciences
10   Incorporated,                                      ORDER
11                  Plaintiffs,
12   v.
13   FLP LLC,
14                  Defendant.
15
16          Pending before the court is Nutramax Laboratories Incorporated and Nutramax

17   Laboratories Veterinary Sciences Incorporated’s ("Plaintiffs") Motion to Reconsider Order
18   Awarding Attorneys' Fees. (Doc. 37).

19          I.     Background

20          On February 22, 2019, Plaintiffs filed their Complaint. (Doc. 1). Subsequently, on
21   March 6, 2019, Defendant responded with a letter explaining why it felt the Complaint was
22   without merit. (Doc. 21-1 at 4-5). On April 3, 2019, the parties communicated through

23   email regarding the letter and thereafter had frequent communication about settlement. (See

24   Doc. 21-1). On May 22, 2019, Plaintiffs emailed Defendant regarding a request for entry

25   of default, and on May 24, 2019, Plaintiffs filed an Application for Entry of Default against

26   Defendant, without confirming that Defendant received notice. (Doc. 18). Later that day,
27   Defendant emailed Plaintiffs, requesting they withdraw the application and stating if they
28   failed to do so that Defendant would request appropriate relief in a Motion to Set Aside.
 1   (Doc. 21-1 at 24). On May 28, 2019, the Clerk’s Entry of Default was filed with the Court.
 2   (Doc. 19). Then, on June 1, 2019, Plaintiffs filed another status report with the Court and
 3   did not advise that default had been entered, but instead indicated that the parties remained
 4   in settlement discussions.
 5          On June 6, 2019, Defendant filed a Motion to Vacate Clerk’s Entry of Default and
 6   Request for Attorneys’ Fees. (Doc. 21). In support of the request for attorneys’ fees,
 7   Defendant provided the case Cox v. Nasche, 149 F.R.D. 190 (D. Alaska 1993), which
 8   described that a finding of bad faith litigation provides the Court with authority to award
 9   attorneys’ fees. (Id. at 14).
10          On June 20, 2019, Plaintiffs filed a Response to Defendant’s Motion to Vacate and
11   Request for Attorneys’ Fees, asserting Defendants provided no legal or procedural basis
12   for the fee awards. (Doc. 23 at 1).
13          On June 27, 2019, Defendant filed a Reply to Plaintiffs' Response to their Motion
14   to Vacate and Request for Attorneys’ Fees. (Doc. 23). The reply reiterated the arguments
15   made in the initial motion and addressed Plaintiffs' argument that “attorney fees cannot be
16   awarded unless legislation authorized such an award” by citing to [28] United States Code
17   Section 1927. Id. at 5.
18          On July 11, 2019, the Court ordered attorney fees after finding that Plaintiffs did
19   not act in good faith in seeking entry of default when representing to the Defendant and the
20   Court that they were still engaging in settlement discussions, failing to disclose to the court
21   or adequately notify the Defendant that they were changing course, and refusing to
22   withdraw the motion when requested by Defendant. (Doc. 31 at 3).
23          On July 24, 2019, Plaintiffs filed a Motion to Reconsider Order Awarding
24   Attorneys’ Fees, requesting relief pursuant to Local Rule of Civil Procedure 7.2(g). (Doc.
25   37). Plaintiffs assert that attorneys' fees are not available because (1) Defendant failed to
26   serve its motion for fees 21 days prior to its filing in accordance with the safe harbor
27   provision of Rule 11(c)(2), (2) Section 1927 sanctions require a finding of subjective bad
28   faith which the Court should not have found, and (3) Section 1927 fees are not proper here


                                                  -2-
 1   when the basis for the fee award was not raised by Defendants until their reply brief. (Id.
 2   at 2).
 3            In Response, Defendant asserts that failure to comply with the Rule 11(c)(2) safe
 4   harbor provision was not eligible for reconsideration per Local Rule of Civil Procedure
 5   7.2(g), as it was not brought to the Court’s attention in Plaintiffs’ Response to Defendant’s
 6   Motion to Vacate and Request for Attorneys’ Fees prior to the Court’s order granting the
 7   motion. (Doc. 44 at 3-4). Defendant also asserts that if the issue of complying with the safe
 8   harbor provision was eligible for reconsideration, that Defendant complied with its
 9   requirements. (Id. at 4-5). Lastly, Defendant asserts Plaintiffs’ Motion to Reconsider failed
10   to comply with Local Rule of Civil Procedure 7.2(g) in that it consisted of arguments that
11   were repeated in Plaintiffs’ Response to Defendant’s Motion to Vacate Default. (Id. at 8).
12            II.   Legal Standard
13            A. Motions for Reconsideration
14            Motions for reconsideration are disfavored and should be granted only in rare
15   circumstances. Defs. of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995). A
16   motion for reconsideration ordinarily will be denied “absent a showing of manifest error
17   or a showing of new facts or legal authority that could not have been brought to its attention
18   earlier with reasonable diligence.” L.R.Civ 7.2(g)(1). “Reconsideration is appropriate if
19   the district court (1) is presented with newly discovered evidence, (2) committed clear error
20   or the initial decision was manifestly unjust, or (3) if there is an intervening change in
21   controlling law.” Sch. Dist. No. 1J, Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263
22   (9th Cir. 1993). A party should not file a motion for reconsideration to ask the court “to
23   rethink what the court has already thought through—rightly or wrongly.” Defs. of Wildlife,
24   909 F. Supp. at 1351 (citations omitted).
25            B. Court Authority to Impose Sanctions in the Form of Attorneys’ Fees
26            The Court’s power to impose sanctions stems from multiple authorities, including
27   Federal Rule of Civil Procedure 11, statutory authority under 28 United States Code
28   Section 1927, and the Court’s inherent power.


                                                 -3-
 1                 i.     Rule 11 Sanctions
 2          Rule 11(c) authorizes the Court to award a prevailing party the “reasonable
 3   expenses, including attorney’s fees, incurred for the motion[,]” subject to certain
 4   conditions. FED. R. CIV. P. 11(c)(2).
 5
 6          A motion for sanctions must be made separately from any other motion and
            must describe the specific conduct that allegedly violates Rule 11(b). The
 7          motion must be served under Rule 5, but it must not be filed or be presented
            to the court if the challenged paper, claim, defense, contention, or denial is
 8
            withdrawn or appropriately corrected within 21 days after service or within
 9          another time the court sets.
10   Id.
            These provisions are intended to provide a type of “safe harbor” against
11          motions under Rule 11 in that a party will not be subject to sanctions on the
12          basis of another party's motion unless, after receiving the motion, it refused
            to withdraw that position or to acknowledge candidly that it does not
13          currently have evidence to support a specified allegation. Under the former
14          rule, parties were sometimes reluctant to abandon a questionable contention
            lest that be viewed as evidence of a violation of Rule 11; under the revision,
15          the timely withdrawal of a contention will protect a party against a motion
16          for sanctions.

17   Id. (1993 Adv. Comm. Note).

18                 ii.    Statutory Authority

19          28 United States Code Section 1927 authorizes the Court to require an attorney to

20   satisfy an opposing party’s attorneys’ fees:

21
            Any attorney or other person admitted to conduct cases in any court of the
22          United States or any Territory thereof who so multiplies the proceedings in
23          any case unreasonably and vexatiously may be required by the court to
            satisfy personally the excess costs, expenses, and attorneys’ fees reasonably
24          incurred because of such conduct.
25   28 U.S.C. § 1927.
26                 iii.   Inherent Power
27          A federal district court has inherent power to impose sanctions in the case of bad
28   faith litigation. Zambrano v. City of Tustin, 885 F.2d 1473, 1481-82 (9th Cir. 1989). This


                                                    -4-
 1   includes orders to compensate a party for attorneys’ fees. See Roadway Exp., Inc. v. Piper,
 2   447 U.S. 752, 765–66 (1980). “The imposition of sanctions under the inherent power of
 3   the court is proper where counsel has ‘willfull[y] abuse[d] judicial process’ or otherwise
 4   conducted litigation in bad faith.” In re Itel Sec. Litig., 791 F.2d 672, 675 (9th Cir. 1986)
 5   (citations omitted). A finding of bad faith “does not require that the legal and factual basis
 6   for the action prove totally frivolous; where a litigant is substantially motivated by
 7   vindictiveness, obduracy, or mala fides, the assertion of a colorable claim will not bar the
 8   assessment of attorney’s fees.” Id.
 9          In Roadway, a party moved to dismiss the suit and also requested an award of
10   attorneys’ fees. Roadway Exp., Inc., 447 U.S. at 752. The district court awarded attorneys’
11   fees and on appeal the Supreme Court found that the district court’s ruling was a proper
12   exercise of the court’s inherent powers, stating:
13
14          the general rule in federal courts is that a litigant cannot recover his counsel
            fees. See Alyeska Pipeline Co. v. Wilderness Society, 421 U.S. at 257. But
15          that rule does not apply when the opposing party has acted in bad faith. In
            Alyeska, we acknowledged the “inherent power” of courts to “assess
16
            attorneys' fees for the ‘willful disobedience of a court order . . . as part of the
17          fine to be levied on the defendant[,] or when the losing party has ‘acted in
            bad faith, vexatiously, wantonly, or for oppressive reasons . . . .’”
18
19   Id. at 765-66. Furthermore, in Barber v. Miller, 146 F.3d 707 (9th Cir. 1998), the court
20   reversed the lower court’s award of sanctions for failing to comply with the Rule 11 safe
21   harbor provision, but the reversal was premised on the fact that the court had failed to make
22   a finding of bad faith and thus had no basis to award sanctions under the court’s inherent
23   power to do so. 146 F.3d at 711.
24          III.   Analysis
25          Plaintiffs raise the argument that reconsideration is appropriate because they have
26   proven manifest error in the Court’s decisions to award attorneys’ fees when, they argue:
27   (1) Defendant failed to serve its motion for fees 21 days prior to its filing in accordance
28   with the safe harbor provision of Rule 11(c)(2); (2) Section 1927 sanctions require a finding


                                                   -5-
 1   of subjective bad faith which the Court should not have found; and (3) Section 1927 fees
 2   are not proper here when the basis for the fee award was not raised by Defendants until
 3   their reply brief. (Doc. 37).
 4          The July 11, 2019 Court Order granting Defendant’s Request for Attorney Fees was
 5   an expression of the Court’s inherent power to impose sanctions. As provided in the Order,
 6   Plaintiffs acted in bad faith in seeking entry of default when representing to the Defendant
 7   and the Court that they were still engaging in settlement discussions, failing to disclose to
 8   the court or adequately notify the Defendant that they were changing course, and refusing
 9   to withdraw the motion when requested by Defendant. These actions provide a basis for
10   the Court to require Plaintiffs to compensate Defendant for reasonable attorneys’ fees
11   associated with the Motion for Default. As such, the arguments presented by Plaintiffs in
12   their Motion to Reconsider do not generate a showing of manifest error or a showing of
13   new facts or legal authority.
14          As the finding of bad faith motivated the Court to use its inherent power to require
15   Plaintiffs to pay attorneys’ fees, any remaining issues before the Court need not be decided,
16   including:
17      (1) whether Defendant complied with Rule 11’s safe harbor provision,
18      (2) whether Section 1927 could be used as a basis for awarding attorneys’ fees when
19          authority for doing so was not provided by Defendant until its reply brief,
20      (3) whether Section 1927 requires a finding of subjective bad faith.
21
22          IT IS ORDERED DENYING Plaintiffs Motion to Reconsider Attorneys’ Fees.
23
24          Dated this 19th day of August, 2019.
25
26
27
28


                                                 -6-
